OFFICE   OF THE   ATTORNEY      GENERAL     OF TEXAS
                                  AUSTIN
GROVERSELLERS
ATTORNEY   GCNLRAL


Honorable John C, Blanch1
County Auditor
Vlc torla Countr
Via torla, Texas

Dear Slrr                       Opinion lo.    O-6197



                                       propeoty o? the War Q,egt-
                                       ment OS ‘the United States.~:are
                                       net taxable for state,    county,
                                    (x‘aI&   bchaol
                                                  : prpoees.
             Quoted here below      ie a b rt.‘of.~$our letter    aubmlttlng
to this   offioe  your request      for’.(tn’opQlon    on the above-captioned
subjeot:                     ..I
                         /         . .. .
             %cca    HeighWQ           h ,houa      rdpervatlon,  ac-
      COmXUOdat~g    252 fanaias,         *-lcoateb jmd is part 0r
      the Aloe Army Air FIel&~ oapaistlng              of 166 Ci,vlllans
      and a6 enlistad      Ben.    Th pas rentals of the above
      units are aocoixldipg.     to s 9arJ basin,        male and 81x0
      of apaEhent.a;    t&d.rdp,fi3.,,          per month rent.
                         of %he #!&e land rests In the name
                                    the purpose, being a
      aiJitaay  reservation.     The grounds and buildings
      am maintained by the Post EngIneore attached to
      Al& Army Air Field,     vlth direct   supervision  of the
      Commanding Cifflcer at Aloe Field.      The total acreage
      comprialng A&cm Army Air Field Is 1073.41 acrea.
                     :
             “Hoi;-the   question Is, that, this land came out
      of and vas part of the Aloe CommonSchool Dlstriat          of
      Victoria    County, assessing   and oolleotlng taxem at the
      rate of .30# per hundred dollar valuation,      for naln-
      tenance and operation      of this CommonSchool District.
      Therefore,     at present there are some 40 grammar grade
      pupils vithin this Yucca Heights Rseervatloa       seeking
      grade school education,
                                                                         856

HonorableJohn C. BLanohl,page 2


                  "I vould apprmoiataan oplnlonas moon am
             pommtbleon th:m rzmtter,vhethmr or not ths buLld-
             ingm and g~oundmof Yumoa Hmlghtm Re8eZVatlOn, arm
             y~$e    for School,State and Countypurposea.

         Our statutes 8mmpt proport ovnmd w the Unltmd Stmtem
Oovernm8ntfrom taxationin th8 Sollovinglanguages
                   "APtio1m7l50.   scxeqtion   ?rom Tmxatian.
                  "Ssotloa4. Pub110 Property. Al1 P-P.*,
             vhethmr rmal or pmrmonml,bmlongingmxolumivel~
             to the Dnltmd States,providedthmt muoh exonlpt1on
             frpl!t!x+Ipn mp?ll not lnoludo- an7
                                             _ ~nalproperty
             6ubjmat to taxation unaer any reaeralrtmtut?ap-
             pllaablothmrmto.'
          The abovequot8d provimIonLb Artiolo7l50 of Vmrnonlm
AnnotatedCivil Statute8am amendedby thm Aotm of 1943, Portj-
eighth Lmgimlature,page 472, ohaptsr 316, meotion1. The lmv
vam amended ?n thlm manner Ln order to aooept on behalf of the
State of Tmxam oertaln motm of the Vnltmd States Congress pmr-
raittfngthe tmxmtlonof real eatate ovned br Smdmralaganolmm
nmnmd and mpeolfimdln the oongrommlonmlaotm.
          Hovmvmr, Congremm ham not pamsmd any legImlatIonpro-
vidlng for or pex%sLttIng the taxationof real eatate and ia~~rote-
q mntm thmlrmon
              ovnmd by thm War Dmparttmmnt and uamd far a mflitmry
p UP p 05.We must,thermsoro,
               l               advlee you that th8 building8and
ground8 of Yuooa limlghtm Remmrvation,am desorlbedin your letter,
lr8 not taxmblmfor mchool,mtate and countypulpomamb

                        ..                         Yours *em    truly,




3FC/JCP